Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 12, 2009 MOMENTIVE PERFORMANCE MATERIALS INC. (Exact name of registrant as specified in its charter) Delaware 333-146093 20-5748297 (State or Other Jurisdiction of (Commission File Number) (IRS Employer Identification Incorporation) Number) 22 Corporate Woods Blvd. Albany, NY 12211 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (518) 533-4600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions ( see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) MOMENTIVE PERFORMANCE MATERIALS INC. Item 7.01 Regulation FD Disclosure On May 12, 2009, Momentive Performance Materials Inc. (Momentive) announced that it has commenced private offers to exchange a new series of 12½% Second-Lien Senior Secured Notes due 2014 (New Second Lien Notes) for Momentives outstanding 9¾% Senior Notes due 2014, 10 1 / 8 /10 7 / 8 % Senior Toggle Notes due 2014, 11½% Senior Subordinated Notes due 2016 and 9% Senior Notes due 2014 (collectively, the Old Notes). The purpose of the exchange offers is to reduce the outstanding principal amount of Momentives debt. The terms of the exchange offers are described more fully in a confidential offering memorandum (the Offering Memorandum) dated May 12, 2009 and related letter of transmittal prepared in connection with the exchange offers. The Offering Memorandum sets out the modified Dutch auction procedure that will be used to calculate the principal amount of New Second Lien Notes to be issued in exchange for tendered Old Notes. The exchange offers will expire at 5:00 p.m., New York City time, on June 9, 2009, unless terminated or withdrawn earlier, or unless extended. The New Second Lien Notes will be guaranteed on a senior secured basis by each of Momentives U.S. subsidiaries that is a guarantor under Momentives existing senior secured credit facilities (collectively, the Guarantors). The New Second Lien Notes will be secured by a second-priority security interest in certain assets of Momentive and the Guarantors, which interest will be junior in priority to the liens on substantially the same collateral securing Momentives existing senior secured credit facilities. The New Second Lien Notes will rank in parity with all existing and future senior indebtedness of Momentive and senior to all existing and future subordinated indebtedness of Momentive. Momentive is offering an early delivery payment in the exchange offers, which will be paid in principal amount of New Second Lien Notes. This payment will be made only to holders who tender Old Notes prior to 5:00 p.m., New York City time, on May 26, 2009, unless extended (the early tender date). Tendered Old Notes may be validly withdrawn at any time prior to 5:00 p.m., New York City time, on May 26, 2009 (the withdrawal deadline), unless the withdrawal deadline is extended, but not thereafter. In the exchange offers, no more than $200,000,000 aggregate principal amount of New Second Lien Notes will be issued in exchange for tendered Old Notes, and no more than $50,000,000 of such aggregate principal amount will be issued in exchange for any tendered 11½% Senior Subordinated Notes due 2016. Outstanding Momentive Notes for New Second Lien Notes CUSIP/ISIN Outstanding Principal Amount Title of Old Notes to be Tendered 60877U AC1 / US60877UAC18 $765,000,000 9¾% Senior Notes due 2014 60877U AJ6 / US60877UAJ60 $316,312,500 10 1 /
